Citation Nr: 1144559	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  07-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to July 1980, April 1981 to March 1984, and from August 1989 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for PTSD.  He claims two incidents as stressors.  In a statement received in December 2004, the Veteran maintained he was in the area when 28 soldiers were killed by the explosion of a SCUD missile.  He indicated he was serving with the 73rd Engineer Company at that time.  Similarly, when he was seen in a VA outpatient treatment clinic in July 2005, the Veteran reported that he witnessed about 20 people being killed from an explosion while he was in Kuwait.  

In August 2005, the U.S. Center for Unit Records Research (now known as the U.S. Army and Joint Services Records Research Center (JSRRC)) noted it had reviewed the unit history for the 73rd Engineer Company.  It noted this unit was attached to the 3rd Battalion, 2nd Air Defense Artillery.  Once in Saudi Arabia, these units were attached to the 7th Transportation Group.  The 73rd Engineer Company was deployed in theater from January 26, 1991 to May 2, 1991.  An extract revealed that while the 73rd Engineer Company was base camped at the Port of Dammam in Dhahran on February 25, 1991, a warhead hit the United States barracks, killing 28 soldiers and injuring more than 100.  

The Board notes the Veteran was awarded the Army Commendation Medal.  The citation reflects the Veteran served with the 3rd Battalion, 2nd Air Defense Artillery Regiment.  

The explosion the Veteran insists he witnessed occurred in Saudi Arabia, while he claims he was in Kuwait at the time.  

In addition, the Veteran argues he has PTSD due to an in-service assault.  During a VA psychiatric examination in February 2005, the Veteran maintained that the other soldiers thought that, because of his beliefs, he would not respond as he should in a combat situation.  Thus, he was harassed and one soldier threatened to kill him.  In an October 2005 statement, the Veteran alleged he was sexually harassed.

In August 2005, the JSRRC noted that anecdotal incidents are not researchable.  It was, therefore, unable to verify that the Veteran was threatened.

VA psychiatric examinations in March 2004 and February 2005 did not diagnose PTSD.  The Veteran was hospitalized by the VA from January to February 2011.  The diagnoses were PTSD and major depressive disorder.  Multiple medical diagnoses that differ from the claimed condition, in this case, PTSD, do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by the Veteran's lay assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert, claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In accordance with the precedent opinion in Clemons, the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder is raised by the record.  


Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the types of information to submit to support his claimed in-service assault in accordance with 38 C.F.R. § 3.304(f)(5).

2.  Ascertain whether any members, to include the Veteran, of the 73rd Engineer Company were in Kuwait at the time of the explosion in Saudi Arabia in February 1991.

3.  Afterwards, afford the Veteran a VA psychiatric examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the Veteran has PTSD related to a verified inservice stressor as well as any current psychiatric disorder other than PTSD which is related to service.  The rationale for any opinion must be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.
      
4.  Then readjudicate the appeal to determine whether the Veteran's claim may now be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case, and the case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


